Citation Nr: 0203506	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1985.  Service in Vietnam is indicated by the 
evidence of record.

This appeal arose from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to TDIU.

Other issue

In a February 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  The veteran did not appeal that decision.

In a February 2002 informal hearing presentation, the 
veteran's accredited representative pointed out that recent 
regulations allow for presumptive service connection of 
diabetes melitis for Vietnam veterans.  See 66 Fed. Reg. 
23,166 (May 8, 2001).  That regulation was effective as of 
July 9, 2001.  

The Board views the February 2002 statement by the veteran's 
representative as a reopened claim of entitlement to service 
connection for diabetes mellitus.  That claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is currently service connected for lumbar 
spine degenerative changes with chronic low back pain, 
assigned a 40 percent evaluation; and right and left hip 
joint space narrowing, thoracic spine degenerative changes 
and right and left knee degenerative changes, each assigned a 
10 percent disability evaluation.  His combined service-
connected disability evaluation is 70 percent.

2.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.

CONCLUSION OF LAW

The grant of a total disability rating based upon individual 
unemployability is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his various service-connected 
musculoskeletal disorders have rendered him unemployable.  He 
indicated that he is in constant pain and can engage in no 
activities.  Therefore, he believes that his claim for TDIU 
should be granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Factual background

The veteran is service connected for the following 
disabilities: lumbar spine degenerative changes with chronic 
low back pain, which is assigned a 40 percent evaluation; and 
right and left hip joint space narrowing, thoracic spine 
degenerative changes and right and left knee degenerative 
changes, each of which is assigned a 10 percent disability 
evaluation.  His combined service-connected disability 
evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2001).

The pertinent evidence of record includes the veteran's 
private outpatient treatment records developed between 1992 
and 1998.  On September 23, 1997 he was seen for complaints 
of left hip pain.  He was sent to physical therapy, but he 
did not have a great response to this therapy.  He was given 
a cane and his pain improved greatly.  An x-ray was negative 
for a fracture or dislocation.  He was diagnosed as having 
degenerative joint disease (DJD) of the back and myofascial 
pain of the left gluteal maximus.  On October 1, 1997, he 
noted that he still had pain, which was essentially 
unchanged.  He was scheduled to be seen by pain management.

In January 1998, the veteran was examined by VA.  He stated 
that he had been troubled with chronic back problems and 
bilateral knee problems with frequent falls.  He complained 
of pain in his back, neck, knees and left hip.  He also noted 
that he had occasional stiffness in these joints as well.  It 
was commented that he was limited to ambulation around his 
house, for which he relied upon a cane.  He also used a TENS 
unit and said that, on occasion, his wife had to help him out 
of bed in the morning.

The physical examination noted that he came into the 
examination room using a cane, although he ambulated well.  
His neck displayed tenderness over the left paraspinal 
muscles.  He had full flexion and extension of the neck, but 
bending to the left caused pain and there was limited motion 
with left glance.  Right hip motion was as follows:  flexion 
to 120 degrees; extension to 0 degrees; abduction to 45 
degrees; adduction to 30 degrees; internal rotation to 45 
degrees; and external rotation to 20 degrees.  Left hip 
motion was as follows:  flexion to 120 degrees; extension to 
0 degrees; abduction to 30 degrees; adduction to 30 degrees; 
internal rotation to 40 degrees; and external rotation to 10 
degrees.  A motor examination showed that strength of the 
left hip flexor was 4/5; strength in the left extensor and in 
the right flexor and extensor was 5/5.  Range of motion of 
the knees was from 0 to 120 degrees bilaterally.  There was 
normal alignment of the knees with 5 degrees of valgus.  All 
the ligaments of both knees were noted to be stable.  
Strength of the knees was 5/5 and there was minimal 
crepitance.  X-rays of the thoracic and low back spines 
showed minimal degenerative changes and the hips showed some 
joint space narrowing.  X-rays of the knees showed no 
degenerative changes.  


The veteran filed his claim for TDIU in September 1999.  He 
noted that he had last worked on September 3, 1999.  He had 
two years of college.  He commented that he was "unable to 
sit and/or stand for more than a few minutes because of my 
disabilities."

The veteran then submitted the September 3, 1999 termination 
letter he had received from his employer, a veterans service 
agency.  It was noted that he had been terminated because he 
was missing too much work.  His non service-connected heart 
condition was noted; it was also stated that "[the veteran] 
has hip and back injuries that prevent him from doing 
anything physical.  Even walking about the office can result 
in severe pain and as a result lowered or absent work 
production."

The veteran was re-examined by VA in October 1999.  He noted 
that between 1992 and 1996, he and his wife had owned a 
restaurant.  Between 1996 and 1999, he had worked as a 
veteran's service officer, a position he had to retire from 
due to medical reasons and an inability to do the job.  He 
stated that since the last examination, he had experienced an 
increase in his joint discomfort, especially in the low back 
and left hip.  He also complained of weakness of his knees 
and positive stiffness of all his joints.  At times, his left 
hip would feel warm to him.  He referred to an occasional 
locking sensation of the knees and a feeling of give way.  
His pain was exacerbated by sitting, walking or standing.  He 
reported that he spent 50 to 80 percent of his time in bed.  
He relied on the daily use of a TENS unit and would sometimes 
use a back brace and knee sleeves for support.  

The physical examination described the veteran as elderly and 
frail (he was 54 years of age at the time of the 
examination).  He ambulated with a cane, and his gait was 
noted to be steady, without a limp.  He was able to arise 
from a chair and get on the examination table without 
assistance.  He was tender along the spinous processes; there 
were no paraspinous muscle spasms present, although he did 
have muscle tenderness along the entire lumbosacral region.  
Muscle strength was noted to be 5/5.  There was no joint 
redness, swelling or warmth.  There was positive tenderness 
to palpation over both greater trochanters, but there was no 
redness or warmth over these areas.  His knees were also 
without redness or warmth, and there was no indication of 
effusion.  Forward flexion and non-weightbearing status of 
the hips was limited to 35 degrees secondary to complaints of 
pain in the right hip; forward flexion of the left hip was to 
90 degrees.  Abduction was to 40 degrees bilaterally and 
adduction was to 20 degrees bilaterally.  His right knee 
showed motion of 0 to 95 degrees, while the left displayed 0 
to 110 degrees.  These motions were limited by pain.  The 
Drawer sign was negative.  There was no evidence of lateral 
or medial instability and the patellae slid freely.  There 
was tenderness in the inferior portion of both patellae.  
Forward flexion of the lumbar spine was to 50 degrees, 
although he could make it to 55 degrees; however, this motion 
was then stopped by pain.  Lateral bending was to 15 degrees 
bilaterally.  X-rays showed minimal degenerative changes in 
the low back, which were slightly worse than those noted in 
1996; the thoracic spine and both hips showed minimal 
degenerative changes, which were unchanged from 1998.  The 
knees did not show x-ray evidence of degenerative changes.

The veteran was seen by VA in March and April 2000.  A MRI 
conducted in March 200 showed mild herniation of the discs at 
L3-4 and L4-5.  There was a herniated disc at L5-S1 with 
compression of the left nerve root, as well as spinal 
stenosis at L4.  On April 18, 2000, the veteran noted that 
his back pain had been getting worse, that it was constant 
and was radiating down his left leg and into his foot.  Range 
of motion studies found flexion of 25 degrees (reduced due to 
pain); extension of 75 degrees (reduced due to pain) and 
lateral flexion that was noted to be more limited to the 
right than the left.  There was tenderness in the lower 
lumbar region bilaterally.  Straight leg raises caused pain 
on the left that went down his leg; the test was negative on 
the right.  The Fabere's test caused pain in both sides of 
the back.  


Relevant law and regulations

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court) discussed the meaning of "substantially gainful 
employment."  The Court noted the following standard 
announced by the United States Court of Appeals for the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial
gainful activity. The question must be looked at in a 
practical
manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis 
to deny benefits. The test is
whether a particular job is realistically within the 
physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the February 2000 Statement of the Case 
(SOC), the veteran and his representative were provided 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim on appeal.  The SOC also 
notified the veteran of the pertinent law and regulations, as 
well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded two VA examinations, in 
January 1998 and in October 1999.
There are also of record various outpatient treatment 
records.  There is no indication  that there is any relevant 
evidence which currently exists and which has not been 
obtained.

The Board is of course aware of the contention of the 
veteran's representative in February 2002 to the effect that 
this claim be remanded for additional unspecified medical 
evidence.  The representative is referred to Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992): "VA's . . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

As noted above, the veteran is currently service connected 
for lumbar spine degenerative changes with chronic low back 
pain, assigned a 40 percent evaluation; and right and left 
hip joint space narrowing, thoracic spine degenerative 
changes and right and left knee degenerative changes, each 
assigned a 10 percent disability evaluation.  His combined 
service-connected disability evaluation is 70 percent.

After a careful review of the evidence of record, it is 
initially noted that the veteran does meet the basic 
schedular requirements as set forth in 38 C.F.R. § 4.16(a) 
(2001).  He has at least one disability ratable as 40 percent 
disabling, along with sufficient additional disability to 
bring the combined disability evaluation to 70 percent.  The 
question remains as to whether he is unemployable solely due 
to his service-connected disabilities.  After considering all 
the evidence of record, and for the reasons and bases 
expressed immediately below, the Board concludes that the 
veteran is so disabled.  

The VA examinations conducted in January 1998 and October 
1999, which have been described in some detail in the factual 
background section above, recount the difficulties that the 
veteran has in ambulating, with the former examination noting 
that he only ambulated about his home.  He described his 
inability to sit or stand for more than a few minutes, after 
which his joint pain would worsen.  He indicated that he 
often experiences weakness and stiffness of the joints.  The 
physical examinations found limitation of motion of the low 
back, neck, hips and knees secondary to pain.  He used a TENS 
unit on a daily basis in order to control his pain and would 
often use back and knee braces for additional support.  In 
April 2000, his complaints of pain were noted to be worsening 
and he was experiencing numbness and tingling in the left 
leg.  An MRI had confirmed the presence of herniated discs 
and nerve root compression.  The medical evidence thus 
demonstrates that the veteran's service-connected 
disabilities severely limit his ability to move or even to 
sit still. 

Moreover, the veteran's former employer specifically 
indicated in the September 1999 termination notice that part 
of the reason that the veteran was being fired from his 
sedentary employment as a veteran's service officer was 
because of his hip and back disabilities.  It was noted that 
even walking about the office would cause him severe pain, 
and that this pain had reduced his work performance to the 
point that he had to be let go.  There is therefore evidence 
of record to the effect that the veteran cannot retain 
employment due to his service-connected disabilities alone.  
The Board has identified no evidence to the contrary.

The Board is of course aware of the RO's reasoning in denying 
the veteran's TDIU claim.  In essence, the RO identified non 
service-connected disabilities, specifically diabetes 
mellitus and coronary disease, and indicated that it was 
those conditions, rather than his service-connected 
conditions, which caused him to be unemployable.  However, 
even setting aside the matter of diabetes mellitus, which has 
been discussed in the Introduction, the Board believes, for 
the reasons stated above, that the veteran's service-
connected musculoskeletal disabilities, alone, are productive 
of individual unemployability.  

In short, after carefully weighing all the evidence of 
record, the Board concludes that the evidence supports a 
finding of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.
The benefit sought on appeal is granted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

